UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-179321 GREAT EAST ENERGY, INC. (Exact name of Registrant as specified in its charter) Delaware 46-0525801 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 173 Keith St., Suite 300 Warrenton, VA 20186 (Address of principal executive offices) (zip code) Telephone:540-347-2212 Facsimile: Fax: 540-347-2291 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of November 13, 2013 there were 50,827,896 shares of the Registrant's common stock issued and outstanding. TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of September 30, 2013 (Unaudited) and June 30, 2013 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2013 (Unaudited) and for the period from April 5, 2013 (Inception) to September 30, 2013 (Unaudited) 4 Condensed Statement of Changes in Stockholders’ Deficit for the period from April 5, 2013 (Inception) to September 30, 2013 (Unaudited) 5 Consolidated Statements of Cash Flows for the three months ended September 30, 2013 (Unaudited) and for the period from April 5, 2013 (Inception) to September 30, 2013 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 4. Controls and Procedures 15 PART II - Other Information Item 6. Exhibits. 16 Signatures 17 Exhibits/Certifications 2 PART 1 - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GREAT EAST ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET Condensed Consolidated Balance Sheets September 30, June 30, (Unaudited) ASSETS Current asset: Cash $ $ Total current asset Long-term asset: Deposits - Deposits for investment in subsidiary - Total long-term asset Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities - Accrued investment in subsidiary liability - Related party payables 25 Total current liabilities Total liabilities Stockholders’ equity (deficit): Preferred stock - $.0001 par value; 10,000,000 shares authorized; 50,827,896 shares outstanding - - Common stock - $.001 par value; 1,000,000 shares authorized; 50,827,896 shares outstanding Additional paid-in capital ) Advance subscriptions from investors Accumulated deficit ) ) Total stockholders'equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 GREAT EAST ENERGY, INC. (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS Condensed Consolidated Statement of Operations For The Three Months Ended September 30, 2013 And For The Period From April 5, 2013 (Inception) To September 30, 2013 (UNAUDITED) Three Months Ended From Inception to September 30, September 30, INCOME $
